El Juez Asociado Sr. ITerNÁNd:ez,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando: que la ley de 12 de Marzo del año pasado transformando la Corte Suprema de Casación en Tribunal de Apelación no dió fuerza y vigor á todos los preceptos de la Ley de Enjuiciamiento Civil que otorgan el recurso de apelación, sino únicamente á los que fijan la tramitación de dicho recurso en los antiguos juicios de mayor cuantía con supresión del apuntamiento, como así lo prescribe aquella ley en su Sección 3a., derogando expresamente en la 2a los trámites antes esta-blecidos para la sustanciación de los recursos de casación.
Considerando: que al ordenar la citada ley de 12 de Marzo en su Sección 4a. que en todos los casos en que la ley de Enjui-ciamiento Civil habla de recursos de casación se entenderán de apelación, reveló claramente la intención del legislador de que el recurso de apelación para ante la Corte Suprema se dá *476actualmente contra las mismas resoluciones que antes podían ser objeto del recurso de casación, según la Ley de Enjuicia-miento Civil.
Considéremelo: que esa ley, en sus artículos 1687 y 1688 enumera las resoluciones contra las cuales procedía antes el recurso de casación, y por tanto, boy el de apelación, sin que entre dichas resoluciones pueda estimarse comprendida la que es materia del presente recurso, que no puede calificarse de definitiva, pues no pone término al pleito ni hace imposible su continuación.
Fallamos: que debemos declarar y declaramos no haber lu-gar á resolver el recurso de apelación interpuesto por Don José Peruchet Castell con las costas del recurso á cargo del apelante y con certificación de esta resolución, devuélvanse los autos al Tribunal de Distrito de Arecibo, á los fines pro-cedentes.
Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos Pigueras y MacLeary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.